Case 2:16-md-02687-MCA-MAH Document 1465-7 Filed 12/11/20 Page 1 of 33 PageID: 37560




                               EXHIBIT 6
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page22ofof33
                                                                         33PageID:
                                                                            PageID:33754
                                                                                    37561
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page33ofof33
                                                                         33PageID:
                                                                            PageID:33755
                                                                                    37562
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page44ofof33
                                                                         33PageID:
                                                                            PageID:33756
                                                                                    37563
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page55ofof33
                                                                         33PageID:
                                                                            PageID:33757
                                                                                    37564
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page66ofof33
                                                                         33PageID:
                                                                            PageID:33758
                                                                                    37565
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page77ofof33
                                                                         33PageID:
                                                                            PageID:33759
                                                                                    37566
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page88ofof33
                                                                         33PageID:
                                                                            PageID:33760
                                                                                    37567
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page99ofof33
                                                                         33PageID:
                                                                            PageID:33761
                                                                                    37568
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page10
                                                                   10ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37569
                                     33762
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page11
                                                                   11ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37570
                                     33763
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page12
                                                                   12ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37571
                                     33764
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page13
                                                                   13ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37572
                                     33765
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page14
                                                                   14ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37573
                                     33766
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page15
                                                                   15ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37574
                                     33767
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page16
                                                                   16ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37575
                                     33768
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page17
                                                                   17ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37576
                                     33769
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page18
                                                                   18ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37577
                                     33770
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page19
                                                                   19ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37578
                                     33771
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page20
                                                                   20ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37579
                                     33772
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page21
                                                                   21ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37580
                                     33773
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page22
                                                                   22ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37581
                                     33774
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page23
                                                                   23ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37582
                                     33775
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page24
                                                                   24ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37583
                                     33776
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page25
                                                                   25ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37584
                                     33777
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page26
                                                                   26ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37585
                                     33778
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page27
                                                                   27ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37586
                                     33779
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page28
                                                                   28ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37587
                                     33780
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page29
                                                                   29ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37588
                                     33781
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page30
                                                                   30ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37589
                                     33782
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page31
                                                                   31ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37590
                                     33783
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page32
                                                                   32ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37591
                                     33784
Case
 Case2:16-md-02687-MCA-MAH   Document1273-2
      2:16-md-02687-JLL-JAD Document  1465-7 Filed
                                              Filed04/18/19
                                                    12/11/20 Page
                                                              Page33
                                                                   33ofof33
                                                                          33PageID:
                                                                             PageID:
                                    37592
                                     33785
